Citation Nr: 0102745	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  97-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a lumbar spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's claim on appeal.  The 
veteran appealed that decision to the BVA.  The case was 
remanded for additional development in February 1999 and has 
been returned to the Board for appellate review. 


FINDING OF FACT

Residuals of a lumbar spine injury are manifested by 
continuing pain, limited motion, muscle spasm, and 
neurological symptoms in the lower extremities more nearing 
approximating pronounced impairment.  


CONCLUSION OF LAW

The schedular criteria for a 60 percent evaluation for 
residuals of a lumbar spine injury have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including § 
4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was originally granted in January 1976, 
for one disability, defined as residuals of a compression 
fracture of T4 and spondylolisthesis of L5-S1, and a 10 
percent evaluation was assigned, effective February 1975.  
This decision was based on service medical records that noted 
complaints of chronic back pain with a history of low back 
trauma, with X-rays evidence of a compression fracture of T4, 
and spondylolisthesis of L5.  In addition, a VA examination 
report indicated slight spondylolisthesis of L5, by X-ray, 
with a slight pelvic tilt to the right, no spasm in the 
lumbosacral area, no sensory deficits, and no skeletal muscle 
weakness.  

VA treatment records from February 1979 reported that the 
veteran had "spondylolysis of L5-S1 with no 
spondylolisthesis."  However, the veteran's service-
connected disorder continued to be called spondylolisthesis.

In August 1979, the RO evaluated spondylolisthesis and 
residuals of a compression fracture of T4 as separate 
service-connected entities, and assigned a 20 percent 
evaluation for the former, effective May 1979, and a 10 
percent evaluation for the latter, effective February 1975.  
This decision was based on correspondence from a private 
physician who stated that he was treating the veteran for 
complaints of back pain that radiated into the lower 
extremities and was non-responsive to conservative treatment.  
The physician's impression was that the veteran had 
spondylolysis at L5 with degenerative disc disease at the L2-
L3 levels.  In addition, a VA examination report contained a 
diagnosis of residuals of a compression fracture of T4 and 
spondylolysis at L5-S1, symptomatic with paresthesias, leg 
shortening, pain into the right leg, with probable disc 
syndrome.

Following hospitalizations in excess of 21 days for low back 
pain, the RO, in January 1990, March 1992, and February 1993, 
granted temporary 100 percent evaluations for 
spondylolisthesis L5-S1, from October to early December 1989, 
mid March to early May, 1991, and from early October to early 
November, 1992.  A 40 percent evaluation was assigned for 
spondylolisthesis L5-S1, from December 1989 for those periods 
when the 100 percent evaluation was not in effect.  In 
addition, the March 1992 rating decision again re-
characterized spondylolisthesis L5-S1 as residuals of an 
injury to the lumbar spine. 

An April 1993 VA examination report of the veteran's cervical 
spine included X-rays of the lumbosacral and thoracic spine.  
The radiologist reported that views of the lumbar vertebrae 
showed generalized osteoporosis, with no evidence of 
fracture, mild degenerative osteophytosis of L1, 2 and 3, and 
normal sacroiliac joints.  In addition, the radiologist 
stated that "evaluation of the sacrum is suboptimal." 

The veteran was hospitalized at a VA facility from late 
August to late September 1993 with complaints of back pain.  
His spine was noted to be tender in the lower thoracic and 
lumbar regions, with reduced range of motion for all 
movements in the lumbar spine.  Reflexes were all within 
normal limits and the veteran was ambulant with two crutches.  
His discharge diagnoses included rehabilitation for chronic 
low back pain, degenerative joint disease, and multiple 
compression deformities of the spine.  He was hospitalized 
again in June 1994 with complaints of increasing back pain, 
with difficulty ambulating despite the use of crutches.  He 
had tenderness in the lumbar and thoracic spines, lumbar 
lordosis was absent and paralumbar musculature was "very 
poor to absent."  Following treatment his range of motion 
was noted to have improved.  However, the Board notes that 
the treatment records indicate that the veteran had other 
unrelated orthopedic disorders and the records did not 
specify which joints demonstrated improved range of motion.  

An August 1994 VA examination report indicated that, 
according to the veteran's medical history, the L4, L5 and S1 
vertebrae had been fused together for the past year.  The 
veteran complained of pain in the lower back and the right 
leg, and an inability to bend forward.  He was noted to use a 
wheelchair, crutches and a back brace.  He was observed to be 
"standing stiff" and to be "stiff in his lower back," with 
flexion to 35 degrees, extension to 10 degrees, lateral 
flexion to 25 degrees bilaterally, rotation to the left to 30 
degrees, and rotation to the right to 5 degrees.  All of 
these movements were described as painful, except for 
extension, which was described as "very painful."  X-rays 
revealed mild spondylosis [sic] and degenerative 
osteophytosis formation of L1-2 and superior margin of L3 
vertebra.  The examiner's diagnosis was degenerative lumbar 
disc disease, and status post compression fracture of L4.

A private magnetic resonance imaging (MRI) report from 
Mulberry Diagnostic Imaging Center from October 1994, noted a 
previous L4 hemilaminectomy on the left, with mild stenosis 
of the cross sectional dimensions of the lower lumbar spinal 
canal with annular disc bulge at L5-S1 and mild stenosis of 
the left L5-S1 exit foramen.  In addition, the report stated 
that there was no evidence of a herniated lumbar 
intervertebral disc.

VA outpatient treatment records from July 1995 noted that the 
veteran complained of low back pain, radiating to the right 
leg.  He reported that he was able to "walk for about a 
block without any pain before the above mentioned symptoms 
ensue."  A February 1996 X-ray report of the lumbosacral 
spine described mild spondylosis, spina bifida occulta of L5, 
and minimal loss of height of L2, suggesting compression 
fracture of undetermined onset.  The veteran complained that 
he was "in a hell of a lot of pain" and that he could only 
ambulate half a block.  

At his May 1996 personal hearing, the veteran  testified that 
he had been using a wheelchair for the past two years because 
his back disability prevented him from walking and standing 
for any length of time.  He stated that he used the 
wheelchair about 95 percent of the time, and that when not 
using the wheelchair, he would use crutches.  These allowed 
him to walk about a block, he said.  He also said that he had 
been wearing a back brace for the past "five or six years."  
He denied sleeping in the brace.  He stated that he suffered 
from "muscle spasms, cramps that go down in my lower back 
all the way down into my legs," and that these would occur 
at any time, but mostly at night.  He described 24 hour 
radiating pain into his right leg, all the way to his toes, 
with "a lot of numbness in my right side."  In addition, he 
maintained that his back disorder had twice caused him to 
fall.  

VA treatment records from August to October 1996 noted 
continuing treatment for low back pain with limited motion.  
A September 1996 computed tomography (CT) scan of the 
veteran's back showed mild spondylosis of the lower lumbar 
spine, a pattern of spina bifida occulta at L5-S1, a pattern 
of herniated disc lesion at L5-S1, and slightly narrowed 
neural foramen at L4 through S1 secondary to hypertrophic 
degenerative arthritic changes involving articular facets.  

In February 1997, the veteran submitted correspondence from a 
private physician, who reported that the veteran had "less 
than 50 % of normal mobility in his lumbosacral joint in 
flexion, extension, lateral bending and rotation."  In 
addition, the doctor said that review of CT scans and X-rays 
revealed "significant degenerative changes to include 
osteophyte formation, branching osteophytes, and 
spondylosis."  Finally, the doctor said that the veteran had 
osteoporosis "that could reflect [the veteran's] relative 
inactivity due to the limitation posed by his arthritic 
burden."  

In October 1997, the veteran received a VA examination in 
connection with a claim for special monthly compensation 
based on the need for regular aid and attendance or being 
housebound.  The examination report revealed that the veteran 
had moderate to severe impairment of flexion of the lower 
back due to pain and stiffness, and generalized weakness in 
the right lower extremity, with impaired balance and the need 
for crutches to forestall falling.  

Because the medical evidence showed that the veteran was also 
suffering from peripheral vascular disease, a non-service 
connected disorder, the Board remanded this case in February 
1999 in order to provide additional VA examinations and to 
obtain a medical opinion addressing the extent to which the 
veteran's lower extremity symptoms were due to his lumbar 
disability and to what extent they were due to peripheral 
vascular disease.  

The September 1999 orthopedic examination noted that the 
veteran complained of constant pain and that he had to walk 
with crutches.  He said that his pain was aggravated by 
sitting, standing, moving and any stress on the back.  The 
veteran wore a corset.  There was no evidence of any bowel or 
bladder incontinence or any paresis in the lower extremities.  
Examination of the veteran revealed normal neuromuscular 
findings in the lower extremities, the examiner said, 
although straight leg raise testing revealed tightness in the 
hamstrings at 80 degrees from neutral.  There was no 
localized soft tissue atrophy or typical dermatome level 
sensory or motor deficits.  The examiner stated that "there 
was a question of L5-S1 deficit on the left."  Babinski's 
sign was plantar and there was no ankle clonus.  Strength in 
the lower extremities was 5/5.  Lumbar flexion was to 40 
degrees, extension was to 5 degrees, and lateral flexion was 
to 10 degrees, with complaints of pain.  The diagnosis was 
chronic recurrent low back pain syndrome with lumbar 
arthritis.  The examiner further reported that "the 
functional impairment is moderate to moderately 
significant."

The peripheral nerves examination report noted that the 
veteran said that he needed crutches to walk because of his 
back pain and weakness and pain in the lower extremities.  
The examiner also noted the veteran's diagnosis of peripheral 
vascular disease.  The examiner said that there was no 
evidence of any dysesthesias of the lower extremities but 
that the veteran did describe numbness and chronic 
paresthesias in the left lower extremity at the L5-S1 level.  
The examiner also stated that there was no specific nerve 
involvement, and no evidence of neuritis or neuralgia.  The 
veteran was noted to have good fine motor control of the 
lower extremities, and the foot muscles did not reveal any 
atrophy, fasciculations, or myoclonic response.  The lower 
extremities had normal range of motion in the hips, knees, 
and ankles.  The diagnosis was lumbar discogenic disease and 
arthritis "with the possibility of a chronic L5-S1 left 
sided residual deficit."  

In view of the above findings, the Board shall accept that 
the entirety of the veteran's lower extremity symptomatology 
is due his service-connected lumbar disability.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2000).  

In view of the evidence of lower extremity symptomatology, 
and the evidence from the September 1999 VA examinations that 
indicated that such symptoms were due to the veteran's back 
disorder, the Board shall evaluate the veteran's disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under this 
code, a 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the sight of the 
diseased disc, little intermittent relief.  A 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  

Following a careful review of the evidence, the Board finds 
that the disability picture presented by residuals, lumbar 
spine injury, more closely approximates pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the sight of the 
diseased disc, little intermittent relief, than it 
approximates severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief.  The Board notes 
that the veteran has complained of constant severe pain, 
muscle spasm, and neurological symptoms in the lower 
extremities that are so severe that he has to use a 
wheelchair and crutches.  The Board therefore finds that the 
evidence supports a 60 percent evaluation under DC 5293.











ORDER

Entitlement to a 60 percent evaluation for residuals of a 
lumbar spine injury is granted. 





		
BRUCE KANNEE 
	Veterans Law Judge
	Board of Veterans' Appeals



 

